DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 03/23/2021, the following represents the changes from the previous claims: Claims 1 and 38 were amended and Claims 27 and 37 were withdrawn. Claims 1-5, 25, 26, 28-36, and 38 are presented for examination. 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-3, 5, 25, 26, 28, 31, 32, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright (US Patent Publication 2002/0184811) in view of Lloyd et al. (US Patent Publication 2011/0109460).
a. Regarding claim 1, Wright teaches a portable electronic device comprising a receiver 141 to receive local wireless communications signals from multiple rodent traps 117-119 within a range [receiver 141 of the central display unit is tuned to receive the rf transmissions from the traps 117-119 and to connect the code and trap state received in those transmissions to a processor 143 which may be a programmed micro processor having a memory 145 [0017]], the rodent traps being configured to activate in order to trap, detect or kill a rodent [a standard household rodent trap [0014]], wherein the portable electronic device comprises a controller having a processor 143 and memory 145 [A receiver 141 of the central display unit is tuned to receive the rf transmissions from the traps 117-119 and to connect the code and trap state received in those transmissions to a processor 143 which may be a programmed micro processor having a memory 145 [0017]], the controller being configured, in response to receiving the local wireless communications signals, to identify at least one activated trap from the multiple traps in the range [The code stored by storage 137 is unique to a particular trap so that the code can be decoded at a receiver to identify which trap is transmitting [0015]; When an animal takes the bait and springs the trap, the movable portion 122 of the trap moves to catch the animal. The sensor 121 will detect the movement of the movable member and when controller 129 next reads the sensor a signal will be sent to the display unit to reflect the state change [0024]]. 
Wright does not specifically teach the controller being configured to determine the relative location of at least one of the identified activated traps based on the local wireless communications signals and to provide an indication to the user of the determined relative location, the determined relative location comprising information relating to one or more of the proximity of the trap to the portable electronic device, the direction of the trap relative to the portable electronic device. Lloyd teaches the controller being configured to determine the relative location of at least one of the identified activated [microcontroller 212 will actuate a transceiver 226 and transmit a signal through an RF matching network 228 and an antenna 232 indicating the presence of an animal in the trap and also transmitting the unique number of this particular remote circuit 210 [0093]] traps 92238-92251 [Referring now to FIG. 20 an alternate apparatus and method for locating rodent traps 92238-92251 is illustrated [0081]; set up unit 190 is used to locate the traps as they are installed [0081]; setup unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone [0081]; each of the traps may be precisely located within a plant using latitude and longitude information [0088]; based on the local wireless communications signals [setup unit 190 may include wireless location technology provided by “Sky Hook Wireless”; For example, the Sky Hook Wireless technology utilizes transmission signals from cell phone towers and wireless wifi hot spots [0082]; and to provide an indication to the user of the determined relative location [FIG. 20], the determined relative location comprising information relating to one or more of the proximity of the trap to the portable electronic device 190 [unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone [0081]; remote transceivers report when an animal has been captured [0096]] and the direction of the trap relative to the portable electronic device [Referring now to FIG. 20 an alternate apparatus and method for locating rodent traps 92238-92251 is illustrated. The rodent traps are located in a warehouse 200 shown in plan view, and in this simplified warehouse, a tank 208 and office 206 are shown along with the rodent traps. In this embodiment, a set up unit 190 is used to locate the traps as they are installed. The setup unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone that has been specially programmed to perform the functions set forth [0081]; the exact location of all traps will be known by the setup computer 20 and the computer 20 is programmed to display a screen such as that shown in FIG. 20. In this screen, all of the traps and transmitters are located on the screen relative to one another [0089]] for the purpose of providing an animal control system to facilitate management of a plurality of animal traps located at discrete locations including an animal sensor for detecting an animal trapped in the trap and a transceiver to yield a computer generated template of the discrete locations of the traps so greater efficiency is achieved because the pest control technician knows precisely where which traps needs to be serviced and reset.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wright to include the controller configured to determine the relative location of at least one of the identified activated traps based on the local wireless communications signals and to provide an indication to the user of the determined relative location, the determined relative location comprising information relating to one or more of the proximity of the trap to the portable electronic device, the direction of the trap relative to the portable electronic device as taught by Lloyd because doing so would have provided an animal control system to facilitate management of a plurality of animal traps located at discrete locations including an animal sensor for detecting an animal trapped in the trap and a transceiver to yield a computer generated template of the discrete locations of the traps so greater efficiency is achieved because the pest control technician knows precisely where which traps needs to be serviced and reset.
b. Regarding claim 2, Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 1 having multiple traps 117-119. Wright further teaches the portable electronic device is configured, in response to the received local wireless communications signals, to determine and identify at least one non-activated trap from the multiple traps 117-119 in the range [a baited trap will continue to send a state indication that the trap is ready for use [0024]; as long as the trap remains unsprung and the movable portion does not move the transmitter 133 will be used every 2 minutes to notify the display unit that the state has not changed [0024]].
c. Regarding claim 3, Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 1 having multiple traps 117-119. Wright further teaches the portable electronic device is configured to provide a broadcast signal to the multiple rodent traps 117-119 within the range in order to prompt transmission of the local wireless communications signals from the rodent traps within range [remote communication unit 146 which is advised of each trap state change detected by processor 143 [0017]].
d. Regarding claim 5 Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 1 having traps 117-119. Wright further teaches each of the rodent traps comprises an activation sensor 121 [Each trap 117 through 119 includes a trap sensor 121 [0014]] configured to determine when the rodent trap has been activated [When an animal takes the bait and springs the trap, the movable portion 122 of the trap moves to catch the animal. The sensor 121 will detect the movement of the movable member and when controller 129 next reads the sensor a signal will be sent to the display unit to reflect the state change [0024]].
e. Regarding claim 25, Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 5 having sensor 121. Wright further teaches activation sensor 121 comprises one or more of: a vibration sensor; an optical sensor, an audio sensor, an infrared sensor; a disturbance switch, a tilt switch, a micro-switch, a proximity sensor, and a switch [sensor 121 is represented as a single pole single throw switch 127 which is connected to a controller 129. The sensor 121 may be mechanically, magnetically, electrically or optically coupled to the moving portion 122 of the trap [0015]]. 
	f. Regarding claim 26, Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 1. Wright further teaches the portable electronic device is configured to enable provision of data to an external electronic device, the data comprising information on which of the multiple traps had been activated [central unit 101 may be equipped to provide trap state data to remote locations when the animal trap identifying system is not readily available. When so equipped, the system includes remote communication unit 146 which is advised of each trap state change detected by processor 143 [0017]]. 
g. Regarding claim 28, Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 1. Wright further teaches the portable electronic device is configured to provide an indication to a user of the at least one identified activated traps [the system includes remote communication unit 146 which is advised of each trap state change detected by processor 143. Upon being advised, remote communication 146 dials a preset telephone number to alert a human operator or initiates an automatic e mail message to the operator [0017]].
h. Regarding claim 31, Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 1 having the local wireless communication signals [receiver 141 of the central display unit is tuned to receive the rf transmissions from the traps 117-119 and to connect the code and trap state received in those transmissions to a processor 143 which may be a programmed micro processor having a memory 145 [0017]]. Wright further teaches the local wireless communication signals comprise one or more of short-range radio frequency signals [each of a plurality of animal traps includes a radio frequency (rf) transmitter [0005]; The rf transmitter may periodically transmit a signal which uniquely identifies the transmitting trap and which includes an indication such as set or sprung [0005]], Bluetooth®, Wi-Fi, optical signals, infrared signals, and ISM frequency signals.
i. Regarding claim 32, Wright in view of Lloyd teaches (references to Wright) discloses a rodent trapping system comprising the portable electronic device of claim 1 having multiple rodent traps 117-119.  Wright further teaches multiple rodent traps 117-119 configured to activate in order to detect, kill or trap a rodent [a standard household rodent trap [0014]]; and transmit local wireless communications signals [each of a plurality of animal traps includes a radio frequency (rf) transmitter [0005]; The rf transmitter may periodically transmit a signal which uniquely identifies the transmitting trap and which includes an indication such as set or sprung [0005]] to the portable electronic device [When an animal takes the bait and springs the trap, the movable portion 122 of the trap moves to catch the animal. The sensor 121 will detect the movement of the movable member and when controller 129 next reads the sensor a signal will be sent to the display unit to reflect the state change [0024]].
j. Regarding claim 38, Wright discloses a method comprising receiving, by a portable electronic device, local wireless communications signals from multiple rodent traps 117-119 within a range, the rodent traps being configured to activate in order to trap, kill, or detect a rodent; and using the portable electronic device, in response to the received local wireless communications signals; to identify at least one of the multiple traps in range which have been activated [each of a plurality of animal traps includes a radio frequency (rf) transmitter [0005]; The rf transmitter may periodically transmit a signal which uniquely identifies the transmitting trap and which includes an indication such as set or sprung [0005]].
Wright does not specifically teach using the portable electronic device, in response to the received local wireless communications signals; to determine the relative location of at least one of the identified activated traps based on the local wireless communications signals and to provide an indication to the user of the determined relative location, the determined relative location comprising information relating to one or more of the proximity of the trap to the portable electronic device, the direction of the trap relative to the portable electronic device. Lloyd teaches using the portable electronic device, in response to the received local wireless communications signals to determine the relative location of at least one of the identified activated traps 92238-92251 [Referring now to FIG. 20 an alternate apparatus and method for locating rodent traps 92238-92251 is illustrated [0081]; set up unit 190 is used to locate the traps as they are installed [0081]; setup unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone [0081]; each of the traps may be precisely located within a plant using latitude and longitude information [0088]; based on the local wireless communications signals [setup unit 190 may include wireless location technology provided by “Sky Hook Wireless”; For example, the Sky Hook Wireless technology utilizes transmission signals from cell phone towers and wireless wifi hot spots [0082]; and to provide an indication to the user of the determined relative location [FIG. 20], the determined relative location comprising information relating to one or more of the proximity of the trap to the portable electronic device 190 [unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone [0081]] and to provide an indication to the user of the determined relative location [FIG. 20], the determined relative location comprising information relating to one or more of the proximity of the trap 190 [unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone [0081]] and the direction of the trap relative to the portable electronic device [Referring now to FIG. 20 an alternate apparatus and method for locating rodent traps 92238-92251 is illustrated. The rodent traps are located in a warehouse 200 shown in plan view, and in this simplified warehouse, a tank 208 and office 206 are shown along with the rodent traps. In this embodiment, a set up unit 190 is used to locate the traps as they are installed. The setup unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone that has been specially programmed to perform the functions set forth [0081]; the exact location of all traps will be known by the setup computer 20 and the computer 20 is programmed to display a screen such as that shown in FIG. 20. In this screen, all of the traps and transmitters are located on the screen relative to one another [0089]] for the purpose of providing an animal control system to facilitate management of a plurality of animal traps located at discrete locations including an animal sensor for detecting an animal trapped in the trap and a transceiver to yield a computer generated template of the discrete locations of the traps so greater efficiency is achieved because the pest control technician knows precisely where which traps needs to be serviced and reset.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wright to include using the portable electronic device, in response to the received local wireless communications signals; to determine the relative location of at least one of the identified activated traps based on the local wireless communications signals and to provide an indication to the user of the determined relative location, the determined relative location comprising information relating to one or more of the proximity of the trap to the portable electronic device, the direction of the trap relative to the portable electronic device as taught by Lloyd because doing so would have provided an animal control system to facilitate management of a plurality of animal traps located at discrete locations including an animal sensor for detecting an animal trapped in the trap and a transceiver to yield a computer generated template of the discrete locations of the traps so greater efficiency is achieved because the pest control technician knows precisely where which traps .

4. 	Claims 4, 29, 30, and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright (US Patent Publication 2002/0184811) in view of Lloyd et al. (US Patent Publication 2011/0109460) and Gardner Jr. et al. (US Patent Publication 2009/0192763).
	 a. Regarding claim 4, Wright in view of Lloyd teaches (references to Wright) the portable electronic device of claim 1 wherein the portable electronic device is configured, based on the received local wireless communications signals, to record an activation event of an activated trap [receiver 141 of the central display unit is tuned to receive the rf transmissions from the traps 117-119 and to connect the code and trap state received in those transmissions to a processor 143 which may be a programmed micro processor having a memory 145 [0017]]. Wright in view of Lloyd does not specifically teach the portable electronic device is configured to record a time associated with an activation event of an activated trap. Gardner Jr. teaches the portable electronic device is configured to record a time associated with an activation event of an activated trap 11 [if a mouse was caught in a mousetrap with trap id KK 6 (best seen in FIG. 3), the pest event for that trap would be generated and the date and time would be communicated to computer 17 for recording to database 25 [0054]] for the purpose of providing a reporting system for collecting, communicating and analyzing information from a plurality of pest monitoring traps configured to record a time associated with an activation event of an activated trap to proactively determine pest infiltration factors and/or information relating to maintaining an optimum pest control plan. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wright in view of Lloyd to include a device configured to record a time associated with an activation event of an activated trap as taught by Gardner Jr. because doing so would have provided a reporting system for collecting, communicating and analyzing information from a plurality of pest monitoring traps configured to record a time associated with an activation event of an activated trap to proactively determine pest infiltration factors and/or information relating to maintaining an optimum pest control plan.
117-119. Wright in view of Lloyd does not specifically teach the portable electronic device is configured to determine the location of at least one of the multiple traps in range based on information encoded in the local wireless communication signals. Gardner Jr. teaches the portable electronic device is configured to determine the location of at least one of the multiple traps in range based on information encoded in the local wireless communication signals [the location of the activity sensing pest devices 11 are maintained with the unique ID number to be used in the reporting process [0047]; monitor the physical location of the trap, e.g., a GPS sensor [0064]] for the purpose of providing for determining the location of activated traps so physical inspections may be modified to visit only activated traps so fewer traps need to be visited on each inspection and less time is spent by inspectors which improves efficiency and cost effectiveness by reducing unnecessary visits to a number of the locations of traps that do not require inspection at the time. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wright in view of Lloyd to include the portable electronic device configured to determine the location of at least one of the multiple traps in range based on information encoded in the local wireless communication signals as taught by Gardner Jr. because doing so would have provided for determining the location of activated traps so physical inspections may be modified to visit only activated traps so fewer traps need to be visited on each inspection and less time is spent by inspectors which improves efficiency and cost effectiveness by reducing unnecessary visits to a number of the locations of traps that do not require inspection at the time. 
c. Regarding claim 30, Wright in view of Lloyd teaches (references to Wright) the portable electronic device according to claim 5, having each of the rodent traps 117-119. Wright in view of Lloyd does not specifically teach each trap comprises a separate trigger sensor configured to detect the presence of a rodent in the trap. Gardner Jr. teaches each trap comprises a separate trigger sensor configured to detect the presence of a rodent in each trap 900 [Two different types of sensors are shown on trap 900; The weight of the rodent lowers the mechanism 904 or 904′ closing contact 905 or passing magnet 908 past magnetic sensor 909; sensor 12 detects the momentary contact of contact 905 or change in magnetic field from magnet 908 and triggers a pest activity or detection signal to transmitter 14. This causes transmitter 14 to communicate with receiver 15 that a pest event occurred [0071]] for the purpose of providing traps with a magnetic sensor activated by the trap mechanism and a separate trigger sensor that triggers a pest activity or detection signal that causes the transmitter to communicate with the receiver to detect the presence of a rodent in the trap. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wright in view of Lloyd to include traps comprising a separate trigger sensor configured to detect the presence of a rodent in the trap as taught by Gardner Jr. because doing so would have provided traps with a magnetic sensor activated by the trap mechanism and a separate trigger sensor that triggers a pest activity or detection signal that causes the transmitter to communicate with the receiver to detect the presence of a rodent in the trap.
d. Regarding claim 36, Wright in view of Lloyd teaches (references to Wright) the rodent trapping system according to claim 32 having rodent traps 117-119. Wright in view of Lloyd does not specifically teach at least one of the rodent traps is configured to determine whether the trap has been manually opened. Gardner Jr. teaches at least one rodent trap 605 is configured to determine whether the trap has been manually opened [switch 604 can provide information on whether the trap has been opened prior to the physical inspection. Such information can explain an empty trap even though a pest detection signal has been generated and a pest event received. This switch can be a mercury type switch, a momentum switch, and other switches which sense physical movement of the trap (or which monitor the physical location of the trap, e.g., a GPS sensor). Switch 604 can take the form of a mechanical switch, photo sensitive switch, magnetic switch, and other devices which are capable of functionally determining if the cover has been opened [0064]] for the purpose of providing information on whether the trap has been opened prior to the physical inspection and explain an empty trap even though a pest detection signal has been generated. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wright in view of Lloyd to include at least one rodent trap configured to determine whether the trap has been manually opened as taught by Gardner Jr. because doing so would have provided information on whether the trap has been opened prior to the physical inspection and explain an empty trap even though a pest detection signal has been generated.

5. 	Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright (US Patent Publication 2002/0184811) in view of Lloyd et al. (US Patent Publication 2011/0109460) and Chait (US Patent Publication 2014/0279600).
a. Regarding claim 33, Wright in view of Lloyd teaches (references to Wright) a rodent trapping system according to claim 32 having rodent traps 117-119. Wright in view of Lloyd does not specifically teach at least one of the rodent traps comprises a condition sensor comprising at least one of a temperature sensor and a humidity sensor and configured to record condition data. Chait teaches at least one of the rodent traps 202 c [rodent traps 202 a, 202 b, and 202 c [0072]] comprises a condition sensor 210 c comprising at least one of a temperature sensor [an infrared (IR) mechanism to remotely detect temperature and/or motion outside/inside the trap 202 c [0081]] and a humidity sensor and configured to record condition data [an infrared sensor and the at least one property indicates a temperature in or around the pest trap, claim 6] for the purpose of providing a mechanism to detect temperature inside the trap and improve the accuracy of detecting whether or not a trap has a rodent trapped inside and reduce the probability of false alarms and thereby reduce the number of workers required to physically inspect empty traps located in potentially unsafe or unsanitary conditions enabling improved efficiency, productivity, and safety. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wright in view of Lloyd to include at least one of the rodent traps comprises a condition sensor comprising at least one of a temperature sensor and a humidity sensor and configured to record condition data as taught by Chait because doing so would have provided a mechanism to detect temperature inside the trap and improve the accuracy of detecting whether or not a trap has a rodent trapped inside and reduce the probability of false alarms and thereby reduce the number of workers required to physically inspect empty traps located in potentially unsafe or unsanitary conditions enabling improved efficiency, productivity, and safety.

6. 	Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright (US Patent Publication 2002/0184811) in view of Lloyd et al. (US Patent Publication 2011/0109460) and Pryor (US Patent Publication 2012/0066960).
a. Regarding claim 34, Wright in view of Lloyd teaches (references to Wright) the rodent trapping system according to claim 32 having rodent traps 117-119. Wright in view of Lloyd does not specifically teach at least one of the rodent traps is configured to monitor the mass of bait remaining. Pryor teaches at least one rodent trap 10 is configured to monitor the mass of bait remaining [indicator 27 may serve to indicate when a proper amount of bait is deposited in the bait reservoir 16 and may also indicate to a user the amount of bait remaining in the bait reservoir 16, as well indicating when the bait reservoir 16 no longer contains sufficient bait [0024]] for the purpose of providing an indicator to indicate when a proper amount of bait is deposited in the bait reservoir and indicate to a user the amount of bait remaining, as well indicating when the bait reservoir no longer contains sufficient bait. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wright in view of Lloyd to include at least one rodent trap configured to monitor the mass of bait remaining as taught by Pryor because doing so would have provided an indicator to indicate when a proper amount of bait is deposited in the bait reservoir and indicate to a user the amount of bait remaining, as well indicating when the bait reservoir no longer contains sufficient bait.

7. 	Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright (US Patent Publication 2002/0184811) in view of Lloyd et al. (US Patent Publication 2011/0109460) and Gardner Jr. et al. (US Patent Publication 2003/0184442).
a. Regarding claim 35, Wright in view of Lloyd teaches (references to Wright) the rodent trapping system according claim 32 having rodent traps 117-119. Wright in view of Lloyd does not specifically teach at least one of the rodent traps is configured to determine a measure of the size of the pest. Gardner Jr. teaches rodent trap 11 configured to determine a measure of the size of the pest [capacitance sensing circuit may also be constructed to measure the change in the electrode in order to determine the size and/or type of pest based on a predetermined characteristic change [0029]] for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wright in view of Lloyd to include at least one rodent trap configured to determine a measure of the size of the pest as taught by Gardner Jr. because doing so would have provided a combined sensor and trap with a sensitivity to enable determining the size and/or type of pest sensed so that appropriate traps can be efficiently applied and utilized in areas in which those pests are located or active.

Response to Arguments
8.	Applicant’s arguments from the response filed on 03/23/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 03/23/2021, see pages 8-10, with respect to the rejection of claims 1 and 38 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Lloyd does not disclose or suggest a portable electronic device configured “to determine the relative location of at least one of the identified activated traps based the local wireless communications signals” received from the rodent traps as recited in claim 1.  Lloyd discloses a portable set up unit 190 configured to determine the location of a trap. However, what this location is, and how it is used, is different to the presently claimed invention. Lloyd teaches in determining the initial location of the trap the portable set up unit is positioned close to the trap in the same exact position and the portable set up unit identifies its own position (e.g. using GPS and/or a series of transmitters). As such the portable set up unit receives a serial number from the trap which it associates with the determined position to the provider computer 20. Since, the portable device only receives the serial number of the trap and is only configured to determine the trap location by determining its own location, Lloyd fails to teach a portable electronic device “to determine the relative location of at least one of the identified activated traps based on the local wireless communications signals,” as presently claimed, and instead teaches determining the location of a trap based on the location of a portable electronic device. Examiner states Lloyd discloses a computer displaying a screen such that all of the traps and transmitters are located on the screen relative to one another. However, on this screen, the relative location of the traps are not determined “based on the local wireless communications signals” received from the traps, but instead based on locations determined by the set up computer at various times in the past.
	Examiner respectfully disagrees. Lloyd teaches a portable electronic device 190 that comprises a controller having a processor and memory [setup unit 190 is a microprocessor based radio transceiver. It may be a specially designed dedicated device or it can be a smartphone that has been specially programmed to perform the functions set forth [0081]]. The portable electronic device controller is configured, in response to receiving the local wireless communications signals, to identify at least one activated trap from the multiple traps in the range [trap 92242 is then triggered by the user causing it to begin transmission. One of the items transmitted is the unique serial number of the trap. The setup unit 190 will recognize that it is receiving a new signal, will recognize it, and setup unit 190 will establish communications. It will receive the serial number from the trap 92242 …, the serial number and location are recorded and transmitted to the master unit 56 and from the master unit 56 back to the provider computer 20. In this manner, each of the traps may be precisely located within a plant using latitude and longitude information [0088]]; and determine the relative location of at least one of the identified activated traps based on the local wireless communications signals and provide an indication to the user of the determined relative location comprising information relating to one or more of the proximity of the trap to the portable electronic device and the direction of the trap relative to the portable electronic device [computer 20 is programmed to display a screen such as that shown in FIG. 20. In this screen, all of the traps and transmitters are located on the screen relative to one another [0089]; Please note the location of portable electronic device is displayed on the screen relative to the trap indicating to the user information relating to the proximity of the trap to the portable electronic device and the direction of the trap relative to the portable electronic device]. The relative location of the traps are determined based on the local wireless communications signals received from the traps and not on locations determined by the set up computer at various times in the past [Each of the bait stations, such as 92242 are also transceivers with unique serial numbers and could be used as part of auxiliary location system [0085]]; The primary use of the wireless transceiver 254 is to communicate with the remote transceivers located on animal traps around a particular plant. Again, as previously discussed, the remote transceivers report when an animal has been captured [0096]].

(2)	Determining the location of a trap based on the location of a portable electronic device is not the same as determining the relative location of at least one of the identified activated traps based on the local wireless communications signals. As such Lloyd teaches away from determining and providing the relative location of the trap to a portable electronic device as recited in claim 1.
Examiner respectfully disagrees. Applicant argues that the reference teaches away. However, Applicant mistakes "teaching away" as applying to a comparison of the application with the reference cited, rather than properly applying between the references of the combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY R LARSEN/Examiner, Art Unit 3643